J-S64019-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    JARAY PELIER                               :
                                               :
                      Appellant                :   No. 284 MDA 2017

           Appeal from the Judgment of Sentence December 19, 2016
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                        No(s): CP-35-CR-0002461-2015


BEFORE:      PANELLA, J., SHOGAN, J., and FITZGERALD,* J.

CONCURRING AND DISSENTING STATEMENT BY FITZGERALD, J.:

                                                     FILED DECEMBER 08, 2017

        While I agree with the majority’s disposition of Appellant’s claims, I am

of the view that the term “prison,” as used in 18 Pa.C.S. § 5123, does not

include a police headquarters.            Although a police station may contain

temporary detention facilities, it is not a facility for housing persons

convicted of crime or awaiting trial.          Cf. Commonwealth v. Clark, 761

A.2d 190, 193 (Pa. Super. 2000) (holding that police station is a “detention

facility” for the purposes of aggravated harassment by a prisoner).

Therefore, I respectfully concur in part and dissent in part.



____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S64019-17




              -2-